Citation Nr: 1707727	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date for the award of an increased rating for service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO).  In February 2016, the Veteran failed to report to a central office hearing scheduled at his request.  August 2016 and January 2017 letters asked the Veteran if he wished to reschedule that hearing and notified him that failure to respond would result in the withdrawal of his hearing request; nonetheless, he failed to respond.  Both letters were sent to the Veteran's address of record, from which he has sent several other correspondence relating to separate claims.  There is no indication that the Veteran did not receive either letter.  As the Veteran failed to report to the scheduled February 2016 hearing and has not provided good cause for such failure, that request is considered withdrawn.
 
The Board also notes that, during the pendency of this appeal, the Veteran also filed a timely appeal contesting the effective date assigned in an April 2014 decision that granted an increased rating for Parkinson's disease, but did not file a timely substantive appeal perfecting his appeal in that matter after the issuance of an August 2015 statement of the case (SOC).  Similarly, he also initiated a timely appeal of an April 2016 decision denying a special home adaptation grant, but did not file a timely substantive appeal after the issuance of a December 2016 SOC addressing that matter.  Therefore, those matters are not before the Board at this time.


FINDINGS OF FACT

The Veteran's claim seeking service connection for schizophrenia was received on July 27, 2004; it is not factually ascertainable that schizophrenia caused impairment commensurate with a 100 percent rating at any time prior to December 16, 2007.  


CONCLUSION OF LAW

An effective date prior to December 16, 2007for the award of a 100 percent rating for schizophrenia is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Where, as here, an effective date has been assigned, the underlying claim seeking a higher rating was granted (particularly considering the rating assigned was the highest available schedular rating), and VA's duty to notify is rendered moot as the purpose of such notice has been fulfilled.  Nonetheless, the Board notes that the Veteran has been notified of how VA determines effective dates in conjunction with separate claims, as well as in the August 2010 SOC.  He has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based generally on what is already in the record and when evidence was received.  Thus, further development of the record is ordinarily not necessary.  Furthermore, the Veteran has not made any allegations indicating, nor has he otherwise identified, any pertinent evidence remains outstanding.  Therefore, VA's duty to assist is met.

Legal Criteria

The Veteran alleges, in his August 2010 substantive appeal, that VA first received his claim for increase on July 27, 2004, and that his effective date for the increased 100 percent rating should therefore be July 27, 2004.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award based on a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. 3.400(o)(1).  In a claim for increase, the effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within the prior year.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Notably, a "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).

The Veteran's service-connected schizophrenia is rated according to the General Rating Formula for Mental Disorders.  Under the relevant rating criteria, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

Critically, however, the Veteran's service connection for schizophrenia was originally granted effective May 18, 1972, and since that date, the rating criteria have changed.  The criteria in their current form were not in effect until November 7, 1996.  Prior to that, a 100 percent rating was warranted for "[a]ctive psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce complete social and industrial inadaptability."  38 C.F.R. § 4.132 (1961); 38 C.F.R. § 4.132 (1976); 38 C.F.R. § 4.132 (1988).  The regulations noted that the "principle of social and industrial inadaptability as the basic criterion for rating disability from the mental disorders contemplates those abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment, i.e., which produce impairment of earning capacity."  38 C.F.R. § 4.129 (1961); 38 C.F.R. § 4.129 (1976); 38 C.F.R. § 4.129 (1988).  

In rating psychiatric disabilities, it is important to note that symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). Furthermore, the Board is precluded from differentiating between symptoms attributable to service-connected schizophrenia and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In particular, as the instant claim pertains only to whether an effective date prior to December 16, 2007 is warranted, evidence pertaining to the period since that date is not relevant and will not be discussed.

Factual Background

A March 1976 private treatment record notes bizarre mentation at times with paranoid ideation and faulty interpretation of reality.  The Veteran was prone to outbursts of ill-defined aggression and destructiveness, especially when entertaining false paranoid frame of reference.  He also had self-destructive episodes and homicidal intentions toward children.  He was guarded, defensive, and suspicious, which interfered with appropriate interpersonal relations.  Symptoms were controllable with psychotropic medication.  However, he was working as an automobile mechanic part-time while studying at the Universidad Mundial at the time.  A February 1994 record notes that the Veteran would become irritable, hostile, and aggressive with his stepdaughter.  He did not want any connection with VA, but sought treatment at his wife's urging.  He was working as a mechanic at times.  A December 1995 private treatment note indicates the Veteran "desire[d] to die."  A translation of a March 1996 treatment note indicates that the Veteran got violent at home and had tried to attack people.  It also indicated that he lost control when he argued, and felt desires to kill.  

February 2000 private records indicate auditory hallucinations, sleep disturbance, irritability, nervousness, fear, palpitations, hopelessness, nightmares, impulsiveness, anger, memory loss, confusion, and a feeling of being watched.  He looked tense, but had good behavior and normal psychomotor activity.  His attitude was deemed "inappropriate" because he remained standing throughout the evaluation.  He was nervous and had a restrained affect, but speech was normal.  He had circumstantial thought processes and reported suicidal ideation without a plan.  He was alert and oriented, but reported problems with memories from childhood or adolescence.  The provider noted his immediate memory, concentration, and attention were also affected.  Impulse control and judgment were questionable, though judgment seemed intact (as he recognized his condition).  He said he enjoyed working and being useful, and wanted to try to live with his condition.  The examiner diagnosed posttraumatic stress disorder and recurrent major depression with psychosis, and assigned a GAF score of 61.

March 2000 records note the Veteran had inadequate appearance with depressed mood and restrained affect.  He denied any auditory hallucinations, but did report certain "worries."  He was alert and oriented, but forgot things.  Concentration was affected, and impulse control and judgment were questionable.  However, insight was intact.  Later that month, he looked tense but had good behavior and psychomotor activity.  His attitude was appropriate.  He had a depressed state of mind with "bottled" affect.  He said he was sleeping better.  Speech was slow, and he reported auditory hallucinations.  Concentration was affected, and the Veteran said he "loses things."  Impulse control and judgment were questionable.  An undated follow-up evaluation showed the Veteran had adequate appearance and good behavior and psychomotor activity.  His attitude was appropriate, and his affect was movable, with a nervous state of mind.  Speech was normal, and he denied any perceptual disorders.  Thoughts were adequate, though content included "worries."  There were no sensory and cognition problems noted.  Impulse control and judgment were questionable, but insight was intact.  In June 2000, treatment records note the Veteran looked tense, had good behavior, but was depressed.  Affect was also restrained and he reported nightmares of Vietnam.  Speech was slow and he reported auditory hallucinations.  Thought processes were adequate but content included worries.  He was alert, oriented, and adequately conscious.  Impulse control and judgment were questionable, though he recognized his condition.  

June 2001 group therapy records show the Veteran was alert and oriented, but irritable and made angry facial expressions.  He spoke angrily about the elimination of the program because he felt it actually helped.  He said things with his wife were worse each day and that they were distanced from one another.  Later that month, he was feeling well during group therapy, reported low levels of anxiety, and denied any hallucinations or sleeping problems.  He participated actively.  In July 2001, the Veteran's family attended therapy with him and said that when he is "not well," he isolates himself and remains silent.  They felt there is not much they could do during those times, and when approaching him, verbally or physically, he would become angrier and more isolated.  The Veteran and his family spoke about their experiences and laughed together.  They agreed that there was much love in the family despite the great deal of frustration, pain, and anger.  Private records that month note the Veteran was getting along better with his wife and she had noticed he communicated more, was in a better mood, and was less irritable in general.  In August 2001, private records indicate the Veteran looked tense again, but had good behavior and psychomotor activity.  His state of mind was irritable with restrained affect.  Speech was slow, and he reported hearing voices of wounded soldiers calling him from time to time.  Thoughts were vague and related to "worries."  He was alert, oriented, and adequately conscious.  He complained that he forgot appointments a lot and said his concentration was affected.  Impulse control and judgment were questionable, but the Veteran recognized his situation.  

September 2001 private records note the Veteran continued to look tense, though his attitude was appropriate.  He continued to have insomnia and had a nervous state of mind.  He denied any perceptual disturbances, but said he jumped at noises.  Thought content was positive for paranoia and worries.  He was alert, oriented, and had adequate consciousness.  However, his concentration was affected, and impulse control and judgment were questionable.  Insight seemed intact however, as he recognized his condition.  VA records that month indicate he arrived at group therapy late, but was alert and oriented.  He provided support to another member and shared personal experiences about parenting.  He also expressed his thoughts and opinions regarding the September 11 attacks and respected differing opinions from others.  He appeared significantly improved with regard to mood, was less irritable, and was more tolerant and patient interpersonally.  December 2001 VA records show he felt isolated from his family, and included only as a provider, worker, or problem solver.  His wife believed his behavior was somewhat inappropriate and was affecting their daughter.  He was under financial stress and ran an automobile workshop on his own.  He slept in the living room while his daughters and wife slept together.  He denied suicidal ideation but admitted to feeling very depressed.  He also reported insomnia, lack of energy, lack of concentration, hopelessness, and helplessness.  

In February 2001, the Veteran was working as a mechanic but his productivity and income had decreased.  He had been depressed since July 2001.  On examination, he appeared normal, and was cooperative, talkative, argumentative, spontaneous, logical, coherent, and relevant.  There was no evidence of active suicidal, homicidal, or delusional ideas or hallucinations.  He was oriented, but had a poor memory.  Judgment was adequate but he had no insight into his mental condition.  He had no involuntary movement, orolingual dyskinesis, gross neurological deficits, or evidence of side effects from medications.  Cognitive functions were preserved.  The diagnoses were PTSD and chronic schizophrenia, and a GAF score of 50 was assigned.

In April 2002, the Veteran was alert and oriented with improved mood.  He reported sleeping better and improved concentration at work.  He felt like he had more energy to do work and plan ahead, and said he had been cleaning and organizing his workshop and thinking of the future.  

In June 2003, he attended the last meeting of a long-term multifamily group therapy session.  The following month, his wife said he had nightmares, panic attacks, and anxiety.  He also screamed often and constantly told stories of Vietnam.  He did not want to properly groom or clean himself, leave the house, or go to work.  In August 2003, the Veteran reported multiple insecurities.  He was alert and coherent, but a bit distraught and dysphoric.  No delusions were elicited, but he heard noises and had nightmares that usually involved being attacked by someone.  Sleep was poor and mood seemed depressed.  He denied suicidal and aggressive thoughts.  November 2003 VA records show grooming and hygiene were appropriate, and thoughts appeared normal.  He was logical, coherent, and relevant.  Speech and visual contact were also normal, and he was well-oriented.  His mood was depressed with congruent affect.  He denied suicidal or homicidal thoughts, and did not report hallucinations or delusions.  On December 2003 VA evaluation, the diagnosis was depression.  The Veteran was alert and coherent, but seemed a bit distraught and dysphoric.  No delusions were elicited, but noises were heard and visions of figures were seen at times.  Sleep was poor and his mood seemed less depressed.  He denied suicidal or aggressive thoughts.

VA records from January to March 2004 indicate grooming and hygiene were appropriate, and thoughts appeared normal.  He was logical, coherent, and relevant.  Speech and visual contact were also normal, and he was well-oriented.  His mood was euthymic with congruent affect.  He denied suicidal or homicidal thoughts, and did not report hallucinations or delusions.  April 2004 records note the Veteran continued to have appropriate grooming and hygiene considering he was working as a mechanic during the day.  His thoughts were normal, logical, coherent, and relevant.  Speech was also normal, and visual contact was adequate.  He seemed to be oriented to time, place, and person.  His mood was anxious with congruent affect.  He denied any suicidal or homicidal thoughts, and did not report hallucinations or delusions.  In July 2004, he was appropriately dressed and groomed, and had spontaneous vocal speech.  His mood and affect were depressed, but he denied any homicidal, suicidal, or racing thoughts.  He did not have any delusional thoughts and was coherent, relevant, and logical.  He made no loose associations and had no flight of ideas, phobias, panic attacks, obsessions, compulsions, or disorders of perception.  He denied any hallucinations, and was fully alert and oriented to time, place, and person.  His memory, concentration, insight, and judgment were all intact.  A GAF score of 55 was assigned.

The Veteran's claim seeking service connection for schizophrenia was received on July 27, 2004.

On September 2004 VA examination, the Veteran denied any hospitalization, and said he was followed as an outpatient by the VA mental hygiene clinic.  He reported having three adult children and living in a common law relationship for over 20 years.  He and his wife had a 16-year-old daughter as well as an adult daughter from his wife's prior marriage.  He worked on his own as an automobile mechanic and was studying through the vocational rehabilitation services.  He said he was feeling progressively worse in terms of neuropsychiatric functioning.  He was overcome by feelings of insecurity and distrust that isolated him from others, including his wife, and interfered with his performance at work.  He did not take any prescribed medications because he preferred using natural remedies.  On mental examination, the Veteran was adequately dressed and groomed.  He was very sad and had an anguished facial expression.  He spoke in a low tone of voice with adequate intonation, and showed no other abnormal tremors, tics, or mannerisms.  There was no impairment of thought process or communication, and he denied delusions or hallucinations.  There was no inappropriate behavior observed or reported.  He did verbalize "little desire to live and to overcome his illness," but did not describe any specific suicidal ideation.  There were no homicidal thoughts mentioned, though he had been involved in fights and domestic violence.  He was able to maintain personal hygiene and other activities of daily living.  He was well-oriented in person, place, and time, but reported difficulty retaining information.  He did not describe any ritualistic or obsessive behavior, and rate and flow of speech were adequate.  He denied panic attacks but said he was fearful every time he works on a car to the point that he often takes everything apart again simply because he is not sure he had done it right.  His appearance denoted depression and he described enormous insecurity, low self-esteem, and feelings of helplessness.  His affect was constricted and his mood was definitely depressed.  He also reported practically not sleeping at all.  The examiner noted the Veteran's signs and symptoms were interfering with both employment and social functioning.  His insecurity and distrust, in particular, represented serious occupational impairment, and he had become socially isolated, withdrawn, and apparently withholding anger and frustration that could "represent a potentially dangerous situation in terms of aggressiveness towards others."  A GAF score of 50 was assigned.

November 2004 VA records show the Veteran was appropriately dressed and groomed and had spontaneous vocal speech.  His mood and affect were depressed, but he denied any homicidal, suicidal, or racing thoughts.  He did not have any delusional thoughts and was coherent, relevant, and logical.  He made no loose associations and had no flight of ideas, phobias, panic attacks, obsessions, compulsions, or disorders of perception.  He denied any hallucinations, and was fully alert and oriented to time, place, and person.  His memory, concentration, insight, and judgment were all intact.  Records from later that month show grooming and hygiene continued to be appropriate, and thoughts remained normal.  He was oriented to time, place, and person.  No delusions were elicited and he denied auditory hallucination.  Sleep was adequate, but the Veteran complained of depressive symptoms, anger, anxiety, and family problems.  He reported social isolation, lack of significant interpersonal relations except for family, pessimism, hopelessness, and lack of motivation.  He was immersed in thoughts of family discomfort and psychosocial problems.

In March 2005, the Veteran was appropriately dressed and groomed and had spontaneous vocal speech.  His mood and affect were depressed, but he denied any homicidal, suicidal, or racing thoughts.  He did not have any delusional thoughts and was coherent, relevant, and logical.  He made no loose associations and had no flight of ideas, phobias, panic attacks, obsessions, compulsions, or disorders of perception.  He denied any hallucinations, and was fully alert and oriented to time, place, and person.  His memory, concentration, insight, and judgment were all intact.  On June 2005 evaluation, the diagnosis was depression NOS.  The Veteran felt anxious and fearful of the future.  He was alert, coherent, distraught, and dysphoric.  Delusions were not elicited, but he endorsed auditory and visual hallucinations at times.  Sleep was poor, and mood seemed less depressed.  He denied suicidal or aggressive thoughts.  Later that month, records show the Veteran was appropriately dressed and groomed and had spontaneous vocal speech.  His mood and affect were depressed, but he denied any homicidal, suicidal, or racing thoughts.  He did not have any delusional thoughts and was coherent, relevant, and logical.  He made no loose associations and had no flight of ideas, phobias, panic attacks, obsessions, compulsions, or disorders of perception.  At that time, he denied any hallucinations and was fully alert and oriented to time, place, and person.  His memory, concentration, insight, and judgment were all intact.  

On December 2005 VA examination, the Veteran said he received no treatment from VA clinics and reported living alone at his car shop.  He said he was divorced and had separated from his common law wife.  He had a 17-year-old daughter and three other adult children.  The examiner noted a history of depressive disorder.  The Veteran said he slept with medications and took natural remedies.  However, he could only sleep for five hours or less and experienced daytime sleepiness.  On mental status examination, he was clean, "sportily" dressed and groomed, alert, and oriented.  His mood was somewhat depressed and paranoid with blunted affect.  Attention was good, concentration and memory were fair, and speech was coherent and clear.  He was not hallucinating, suicidal, or homicidal.  Insight and judgment were poor, but he exhibited good impulse control.  The examiner found no impairment of thought processes or communications, inappropriate behavior, memory deficit, panic attacks, or obsessive or ritualistic behavior.  The examiner diagnosed schizophrenia and opined that he was not unemployable because he kept his business and was studying business as well.  

In November 2007, the Veteran presented for treatment on the recommendation of his daughters and mother.  He complained of depressed mood, insomnia, irritability, and ill humor.  He also reported anhedonia as well as memory and concentration difficulties that interfered with his academic performance (he was studying refrigeration at the time).  He had diminished appetite and weight gain, and complained of economic and family problems.  He also reported passive death wishes but no suicidal or homicidal ideas.  He was admitted to the hospital to prevent further deterioration and the need of a more intensive level of treatment.  He integrated adequately and showed adequate response to medications and participation.  He also developed adequate interactions with peers.  On admission evaluation, a GAF score of 60 was assigned.  A treatment note during this hospitalization notes the Veteran participated in a thanksgiving feast and celebration and tolerated the activity well without physical, mental, or emotional complaints.  He actively participated, joined in singing and group dynamic games, integrated well into the group, and displayed mental alertness with adequate attention span and appropriate social interactions.  On November 16, 2007, he reached the maximum benefit of the level of treatment and showed stabilization of the acute symptoms that prompted the hospitalization.  He had a marked improvement in mood, and was sleeping and eating well.  He was also spontaneous and showing "very good interaction" with peers and staff.  At discharge, he was euthymic in mood and affect, as well as logical, coherent, and relevant.  He was not suicidal or homicidal, and he had fair insight and judgment.  There were no hallucinations and he was alert, oriented, and in "full contact with reality."

December 2007 VA records note the Veteran arrived at the psychosocial rehabilitation recovery center with his daughter and second wife on December 6, 2007.  He was alert, oriented, and free of psychotic symptoms and suicidal or homicidal ideas and plans.  However, he did report visual hallucinations at times.  A December 7, 2012 VA records notes the Veteran presented to establish care.  An initial evaluation noted his schizophrenia was stable.  On December 13, 2007, the Veteran's daughter and wife said he had problems with hallucinations and irritability for years, and was only recently told that he had PTSD.  He continued to report nightmares, flashbacks, and severe hyperarousal.  His daughter said that if you wake him, he starts choking you until he realizes he is not in Vietnam.  He said he had trouble sleeping and was angry most of the time.  He denied any active suicidal or homicidal ideation, but said he did feel depressed and had some passive suicidal ideation at times.  He stayed to himself most of the time.  He also reported auditory hallucinations.  The provider noted he and his second (common law) wife were moving in with his daughter and that he used to be a mechanic but had become unemployed because he had difficulty completing work while taking psychiatric medication.  He had a history of paranoid schizophrenia, PTSD, and depression.  On mental status examination, he was casually dressed and had fair hygiene.  His mood was sad with restricted affect.  Speech was normal.  Thought process was logical and goal-directed.  There was no active suicidal or homicidal ideation, plan, or intent (but there was passive suicidal ideation).  Although he reported auditory hallucinations, no visual hallucinations or paranoia were noted.  He had PTSD and depressive symptoms.  Insight and judgment were fair, and he was alert and well-oriented.  On December 16, 2007, the Veteran was hospitalized for psychiatric treatment.

Analysis

At the outset, the Board finds that there is nothing in the record which indicates the Veteran's various psychiatric diagnoses (or their associated symptoms and impairment) may be clearly distinguished from one another; thus, the  Board will consider all psychiatric impairment reflected in the evidence as required under Mittleider in order to afford the Veteran the most sympathetic review.  11 Vet. App. at 182.  Moreover, the Board agrees with the Veteran's identification of his date of claim as July 27, 2004.  However, this does not, of itself, warrant an effective date for the increase at issue.  As the AOJ has clearly determined that entitlement to a 100 percent rating arose on December 17, 2007 (after the date of claim), the critical question in this case is whether his entitlement to such rating arose (1) prior to his date of claim, or (2) between the date of claim and December 16, 2007.  Notably, in either case, there is no basis under the law for granting an earlier effective date in this case if the Veteran's entitlement is not shown to have arisen prior to December 17, 2007, because the proper effective date is the later of either the date entitlement arose or the date of claim.  38 C.F.R. § 3.400.

Unfortunately, even taking a broad and sympathetic reading of the evidence, there is nothing showing the Veteran's schizophrenia produced impairment commensurate with a 100 percent rating at any time prior to December 17, 2007.  In so finding, the Board first notes that the medical evidence in the record prior to November 7, 1996 certainly reflects some relatively serious psychiatric symptoms, but there is unfortunately no indication that such pathology resulted in "complete social and industrial inadaptability," as required at that time.  Specifically, although March 1976 records indicate "bizarre mentation at times with paranoid ideation and faulty interpretation of reality," "ill-defined aggression and destructiveness," and "self-destructive episodes and homicidal intentions towards children," his symptoms were controllable with medication.  Perhaps most significantly, the Veteran was both working as an automobile mechanic part-time and studying at university at the time.  Similarly, while records between 1994 and 1996 indicate homicidal and suicidal ideation, unprovoked irritability, and aggressiveness, a February 1994 record notes the Veteran continued to work as a mechanic at times, and there is no other evidence indicating his psychiatric symptoms caused complete inability to adjust economically or total impairment of earning capacity.  Notably, subsequent treatment notes clearly indicate that the Veteran continued to work as a mechanic over the next decade, and even pursued further education and training during that time as well.  

Similarly, medical evidence since November 1996 fails to show the requisite total occupational and social impairment for a 100 percent rating under the current rating criteria.  Just as above, the Board acknowledges that the Veteran has been treated for rather serious symptoms (e.g., impulse control problems, depression, sleep disturbance, auditory and visual hallucinations, irritability, inappropriate attitudes, concentration difficulty, slow or abnormal speech, circumstantial thoughts, isolation, and more).  However, without reducing or diminishing the severity of such symptoms, the evidence simply does not show that the Veteran has, at any time between November 7, 1996 and December 16, 2007, been rendered totally occupationally and socially impaired by such symptoms.  In so finding, the Board notes that the type of impairment contemplated by a 100 percent rating is severe and persistent, and the Veteran's records clearly show his functioning has fluctuated in severity, involving periods of relatively better functioning with intermittent periods of exacerbation.  While he has reported severe symptoms such as hallucinations or suicidal ideation, they are not shown to be persistently plaguing him.  Moreover, as noted above, despite the Veteran's disability, treatment records show he continued working as a mechanic and was pursuing academic study as recently as November 2007.  Consequently, there is no basis for finding the Veteran's schizophrenia (or broader psychiatric disability) produced the type of impairment contemplated by a schedular 100 percent rating at any time prior to December 16, 2007.

The Board has also considered the fact that the Veteran's 100 percent rating from December 16, 2007 to May 1, 2008 was awarded based on hospitalization in excess of 21 days for psychiatric treatment, and whether there is any basis for extending that rating further.  However, this would require evidence indicating the Veteran, in fact, began that period of hospitalization prior to December 16, 2007, and the Board found no such indication in its review.  While the Veteran was hospitalized in November 2007, that incident was brief-beginning and ending in the same month-and therefore was neither in excess of 21 days nor part of the same continuous hospitalization contemplated in the award of the temporary rating effective December 16, 2007.  Therefore, there is also no basis for extending the effective date back on that basis.

The Board is aware that it has not engaged in a procedural analysis of whether an earlier date of claim might apply to this case.  However, the Veteran has not alleged an earlier date of claim than July 27, 2004 applies to this claim.  Furthermore, as explained earlier, absent any factual basis for finding entitlement to a 100 percent rating (either on schedular or other bases) arose at any time prior to December 16, 2007, there is no date of claim that could substantiate the Veteran's claim under the governing law, as the effective date is the later of the date of claim or the date entitlement arose.  Thus, such a discussion would be irrelevant in this case.

Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


